Case 1:18-cr-00037-RGA Document 20 Filed 10/01/19 Page 1 of 1 PageID #: 69
                                                                                                       @
                                                                                      [?0[1~[ID
                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE                            I    OCT O1 2019           I
                                                                                   US DISTRICT COURT
UNITED STATES OF AMERICA,                             )                          DISTRICT OF DELAWARE
                                                      )
                         Plaintiff,                   )
                                                      )
                V.                                    )       Criminal Action No. 18-37 (RGA)
                                                      )
PETER COKER,                                          )       FI~                  AL
                                                      )
                         Defendant.                   )                       Vlf'Se..o...\ect.. -Z../ I   ~/-z,,o~   C

                                                                                                       ~
            MOTION FOR DETENTION PENDING REVOCATION HEARING

        NOW COMES the United States of America, by and through its attorneys, David C. Weiss,

United States Attorney, and Alexander Ibrahim, Assistant United States Attorney, and moves for

the detention of the defendant, Peter Coker, pursuant to Federal Rule of Criminal Procedure 46(c)

and 18 U.S.C. §§ 3143(a)(l) and 3148, pending a hearing on the violation of bail conditions

petition.   In support of the motion, the United States alleges there is no condition or combination

of conditions of release that will assure that the Defendant will not flee or pose a danger to the

safety of any other person or the community and that the Defendant is unlikely to abide by his

conditions of release.    18 U .S.C. § 3148.


                                               Respectfully submitted,

                                               DA YID C. WEISS
                                               United States Attorney


                                          BY: Isl Alexander P. Ibrahim
                                              Alexander Ibrahim
                                              Assistant United States Attorney
Date: October 1, 2019
